Citation Nr: 0526192	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 12, 
2002, for a grant of entitlement to service connection for 
Type II diabetes mellitus.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION


The veteran served on active duty from November 1967 to July 
1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2003 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the RO certified the veteran's appeal as 
arising from a rating decision in April 2004.  However, the 
Board notes that a rating decision in November 2003 granted 
entitlement to service connection for Type II diabetes 
mellitus effective September 12, 2003, and that a statement 
received from the veteran in December 2003 expressed 
disagreement with the effective date of the grant of service 
connection for type II diabetes assigned by the November 2003 
rating decision and requested an earlier effective date.  The 
veteran's December 2003 statement, the Board finds, 
constituted a timely notice of disagreement with the November 
2003 rating decision, see 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302(a) (2004), and, therefore, this appeal is from 
the November 2003 rating decision.

FINDINGS OF FACT

1.  The veteran was diagnosed by a physician with Type II 
diabetes mellitus on April 11, 2001.

2.  The date of a liberalizing VA issue which recognized Type 
II diabetes mellitus as a disease subject to presumptive 
service connection in the case of a Vietnam veteran presumed 
to have been exposed to herbicide agents during service in 
Vietnam was May 8, 2001.

3.  The date of the veteran's claim for service connection 
for Type II diabetes mellitus was September 12, 2003.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 12, 
2002, for a grant of entitlement to service connection for 
Type II diabetes mellitus is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, prior to the adjudication in November 
2003 of his claim of entitlement to service connection for 
Type II diabetes as a result of exposure to herbicides, a 
VCAA notice letter furnished to him by the RO in October 2003 
contained the four elements of notice listed by the Court in 
Pelegrini II and thereby fulfilled VA's duty to notify 
pursuant to the VCAA and its implementing regulations.  As 
noted in the Introduction of this decision, the veteran's 
notice of disagreement received in December 2003 raised the 
new issue of entitlement to an earlier effective date for the 
grant of entitlement to service connection for Type II 
diabetes mellitus by the November 2003 rating action.  With 
regard to such a "downstream issue", VA's General Counsel 
has held that if, in response to notice of its decision on a 
claim for which VA has already given the required 38 U.S.C. 
§ 5103(a) notice, VA receives a notice of disagreement which 
raises a new issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Therefore, the Board 
finds that further notification action by VA is not required 
in this case to fulfill VA's duty to notify pursuant to the 
VCAA and its implementing regulations.  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained all relevant 
information and evidence prior to adjudicating the veteran's 
earlier effective date claim.  The veteran has not identified 
any additional existing evidence which might be relevant to 
his claim on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.  




II. Legal Criteria

A. Service connection For Type II Diabetes Mellitus   

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2004).  
If a veteran was exposed to a herbicide agent during active 
military service, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes) shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease in 
service.  38 C.F.R. § 3.309(e) (2004).  

38 C.F.R. § 3.309(e) was amended effective May 8, 2001, to 
add Type II diabetes mellitus to the list of diseases subject 
to presumptive service connection in the case of a veteran 
with requisite Vietnam service who is presumed to have been 
exposed to herbicides in Vietnam.  See 66 Fed. Reg. 23,168 
(May 8, 2001).  

B.  Effective Date     

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2002).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found but shall not be earlier than the date of the 
act or administrative issue.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  38 C.F.R. § 3.114 (2004).  If a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) 
(2004).

III. Factual Background and Analysis

In this case, the following facts are not in dispute; on 
April 11, 2001, the veteran was diagnosed by a physician with 
Type II diabetes mellitus; May 8, 2001, was the date of a 
liberalizing VA issue which recognized Type II diabetes 
mellitus as a disease subject to presumptive service 
connection in the case of a Vietnam veteran presumed to have 
been exposed to herbicide agents during service in Vietnam; 
and September 12, 2003, was the date of the veteran's claim 
of entitlement to service connection for Type II diabetes 
mellitus as a result of exposure to herbicides.  

With these facts, the applicable statute and regulations 
provide that the proper effective date for the grant of 
entitlement to service connection for Type II diabetes in the 
veteran's case is September 12, 2002, which is one year prior 
to his request on September 12, 2003, that VA consider 
entitlement to service connection for his Type II diabetes as 
a disease subject to presumptive service connection under the 
amendment to 38 C.F.R. § 3.309(e) which was effective May 8, 
2001.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2004).

In his substantive appeal, received in May 2004, the veteran 
pointed out that (1) the November 2003 rating decision 
contained the statement, "Please provide medical evidence 
showing the date you were diagnosed with diabetes mellitus, 
type II.  You may be eligible for an earlier effective date 
for service connection if it is shown by medical evidence 
that you were diagnosed prior to May 8, 2001, which is the 
date of the change in the legislation allowing service 
connection for diabetes" and (2) his Type II diabetes 
mellitus was diagnosed prior to May 8, 2001, on April 11, 
2001.  However, as set forth in the Legal Criteria section of 
this decision, the amendment to 38 C.F.R. § 3.309(e) 
effective May 8, 2001, providing for presumptive service 
connection in the case of a Vietnam veteran for Type II 
diabetes as a result of presumed exposure to herbicides was a 
liberalizing VA issue at the direction of the Secretary and 
the effective date of an award of service connection pursuant 
to that liberalizing VA issue may not be earlier than the 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114 (2004).  Furthermore, as consideration of service 
connection for Type II diabetes by VA was taken at the 
veteran's initiative upon his filing of a VA Form 21-526, 
Veteran's Application For Compensation Or Pension seeking 
that benefit, which was received on September 12, 2003, the 
effective date of the service connection grant is, by the 
terms of the applicable regulation, September 12, 2002, and 
may not be earlier than date.  Therefore, any statement to 
the contrary in the November 2003 rating decision was, 
unfortunately, not a correct statement of law.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an effective date earlier than September 12, 
2002, for a grant of entitlement to service connection for 
Type II diabetes mellitus is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


